IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 MALIK ANDERSON,                               : No. 23 EM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HONORABLE TRACY BRANDEIS-ROMAN                :
 JUDGE OF THE COMMON PLEAS OF                  :
 PHILADELPHIA COUNTY,                          :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of July, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Review Consolidation of Mandamus and Writ

Pursuant to Pa.R.App.P. 1511(b) [sic] et seq.” is DENIED.        The Prothonotary is

DIRECTED to strike the name of the jurist from the caption.